Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 12/19/21.  Claims 1-5, 7, 9-13, 15, and 17-20 are pending in the application.  Claims 6, 8, 14, and 16 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 3-5, 7, 9, 11-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo TT, Ohno-Machado L. Modelchain: Decentralized privacy-preserving healthcare predictive modeling framework on private blockchain networks. 2018 Feb 6 and Krasser et al. (US 2018/0198800).
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Krasser, and further in view of Padmanabhan (US 20190236559).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo TT, Ohno-Machado L. Modelchain: Decentralized privacy-preserving healthcare predictive modeling framework on private blockchain networks. 2018 Feb 6 and further in view of Krasser et al. (US 2018/0198800).

With respect to claim 1, Kuo teaches a computing system, comprising: 
a network interface configured to communicate with nodes in a network (Kuo, Fig. 1b & pg. 2, 3rd pa, decentralized peer-to-peer network); and 
a processor (Kuo, Fig. 1b & pg. 2, 3rd pa, each site) configured to: 
generate a summary from one or more of a hashed validation data set received from a consumer node and a hash of training data that is previously used to train an iteratively-trained model and that is chosen in one or more previous iterations from a plurality of producer nodes (Kuo, pg. 4 Blockchain technology, 1st pa, A block contains multiple transactions to be verified, and the blocks are chained (i.e., “blockchain”) using hash functions to achieve the timestamp feature. & pg. 6, Fig. 2, Block B2 in a private blockchain network includes a model and/or the hash of a model & pg. 6, 2nd pa, In the initialization stage (t = 0), each site trains their own model using their local patient data, pg. 6, 3rd pa, each site evaluates the model M11 (which is the same as M01) using their local data);
expose the summary to the plurality of producer nodes (Kuo, pg. 6, 2nd pa, Conceptually, we regard M01 is “transferred” from Site 1 to Site 1 itself. Then, the selected model (M01) is submitted to Site 2, 3 and 4.); 
receive a plurality of requests from the plurality of producer nodes, respectively, where each request identifies a value added to the iteratively-trained model provided by training data for training the iteratively-trained model available to a respective producer node (Kuo, pg. 6 3rd pa, Next (t = 1), each site evaluates the model M11 (which is the same as M01) using their local data. Suppose Site 2 has the highest error (E12 = 0.7). Given that the data in Site 2 is the most unpredictable for model M11, we assume that Site 2 contains the richest information to improve M11. Therefore, Site 2 wins the “information bid”,);
 select a request of a producer node from among the received requests based on a value added to the iteratively-trained model included in the request in comparison to a threshold value (Kuo, pg. 10 1st pa, stop the algorithm if the error reaches a certain predefined threshold (the model is good enough), add a time-to-leave counter to limit the maximum number of iterations (the model is old enough), or apply both criteria (the model is either good enough or old enough), and retrieve hashed training data of the producer node associated with the selected request (Kuo, pg. 6, 3rd pa, we assume that Site 2 contains the richest information to improve M11. Therefore, Site 2 wins the “information bid” & pg. 7, and the site with highest error (or richest information) wins the “information bid” to update the model locally (Site 3 in our example).); and
aggregate the hashed training data of the producer node with the summary to generate an updated summary and store the updated summary via a data block of a distributed ledger (Kuo, pg. 4 6th pa, The first site that successfully satisfies the proof-of-work (and thus has the “decision power”) verifies the transactions and adds the confirmed block at the end of the blockchain, and the block is confirmed and is considered “immutable”).

Krasser teaches where the plurality of requests comprise a plurality of locality preserving hashes of a plurality of training data for training the iteratively-trained model available to the plurality of producer nodes, respectively (Krasser, pa 0094, at operation 406, the preparation module 224 determines the validation set 312 including validation streams 314 of the plurality of training data streams 114 that satisfy the predetermined difference criterion 316 with respect to training stream(s) 310 in the training set 308.); 
identify a plurality of values that can be added to the iteratively-trained model by the plurality of producer nodes, respectively, based on the plurality of locality preserving hashes from the plurality of producer nodes (Krasser, pa 0084, the preparation module 224 computes a locality sensitive hash (LSH) or other signature 304 for each training data stream and allocates each stream to exactly one of the training set 304 or the validation set 312 so that there is no particular LSH value or other signature 304 common to streams in both sets 304);
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kuo with the teachings of Krasser because hashed data increases the protection of important data.

With respect to claim 3, Kuo in view of Krasser teaches the computing system of claim 1, wherein the processor is further configured to determine an amount of rd pa- pg. 7, determining the site that adds the richest information to the model based on their local information and the current model).

With respect to claim 4, Kuo in view of Krasser teaches the computing system of claim 3, wherein the processor is further configured to verify that the determined amount of incremental value is equivalent to an amount of value included in the request received from the producer node, prior to the aggregation of the hashed training data of the producer node with the summary (Kuo, pg. 8 1st pa, determining the consensus that the new data brings appropriate information to the current model).

With respect to claim 5, Kuo in view of Krasser teaches the computing system of claim 1, wherein the iteratively-trained model comprises an artificial intelligence (AI) model (Kuo, pg. 1, introduction, a healthcare provider may be able to predict certain outcome even if her institution has few or none related patient records. A predictive model can be “learned” (i.e., its parameters can be estimated) from data originating from the other institutions.).

With respect to claim 7, Kuo in view of Krasser teaches the computing system of claim 1, wherein the processor is further configured to receive an initial validation data set used to train the iteratively-trained model and a request to compose the iteratively-

	With respect to claims 9, 11-13, and 15, the claims are essentially the same as claims 1, 3-5, and 7, and are thus rejected for the same reasons.

	With respect to claims 17, 19-21, and 23, the claims are essentially the same as claims 1, 3-5, and 7, and are thus rejected for the same reasons.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Krasser, and further in view of Padmanabhan (US 20190236559).

With respect to claim 2, Kuo in view of Krasser teaches the computing system of claim 1, as discussed above.  Kuo in view of Krasser doesn't expressly discuss where the summary from the processor is encoded via a different hash function than a locality-preserving hash function.
Padmanabhan where the summary from the processor is encoded via a different hash function than a locality-preserving hash function (Padmanabhan, pa 0079, The hash algorithms used for the prior hash 161, the payload hash 163, or the authorized hashes 168 may be all of the same type or of different types, depending on the 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kuo in view of Krasser with the teachings of Padmanabhan because it allows for hash functions that are more likely to be resistant to pre-image attacks and customization to the particular blockchain protocol implementation (Padmanabhan, pa 0079).
 
With respect to claims 10 and 18, the claims are essentially the same as claim 2, and are thus rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Krasser et al. (US 2018/0198800).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169